Citation Nr: 0718505	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  06-12 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the cervical spine, including degenerative joint 
disease.

2.  Entitlement to service connection for residuals of a 
fracture to the left heel, including degenerative joint 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and daughter



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from July 1940 to November 
1946.  He had additional periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) while in 
the reserves from 1946 to 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of November 2005.  In March 2007, the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).  In May 2007, the Board granted a motion to 
advance this case on the docket.  38 C.F.R. § 20.900(c) 
(2006). 


FINDINGS OF FACT

1.  The veteran did not sustain injury to the cervical spine 
in service which resulted in disability; degenerative joint 
disease of the cervical spine was first shown many years 
after service, and is not due to service.

2.  The veteran did not sustain a fracture to the left heel 
while on ACDUTRA, and he does not have any residuals of a 
fracture to the left heel.


CONCLUSIONS OF LAW

1.  A chronic cervical disability was not incurred in or 
aggravated by active service, nor may degenerative joint 
disease be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

2.  A chronic left heel disability was not incurred in or 
aggravated by ACDUTRA.  38 U.S.C.A. §§ 101(24), 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In a letter dated in April 2005, prior to the initial 
adjudication of the claim, the RO advised the claimant of the 
information necessary to substantiate the claims for service 
connection for cervical spine and left heel disabilities, and 
of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was also told to 
provide any relevant evidence or information in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  In addition, concerning both 
issues, in March 2006, the veteran was provided information 
regarding ratings and effective dates.  He did not respond 
with any additional information, and therefore the claim was 
not subsequently readjudicated.  However, there is no rating 
or effective date to be assigned as a result of this 
decision, and the failure to provide notice of these two 
elements prior to the initial adjudication is harmless error.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Hence, 
the VCAA notice requirements have been satisfied.  See 
38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.  

With respect to the duty to assist, the service medical 
records have been obtained, for both the periods of active 
duty, as well as the veteran's subsequent reserve service.  
were unavailable, and that further attempts to obtain them 
would be futile.  VA treatment records have been obtained, 
and the veteran has provided records and letters from private 
physicians.  A VA examination as to nexus was provided.  An 
additional VA examination is not warranted because, as 
discussed below, the evidence establishes that no event, 
injury, or disease occurred in service or during an 
applicable presumptive period for which the claimant 
qualifies.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also Dalton v. Nicholson, 21 Vet.App. 23 (2007).  
The veteran testified at a Board hearing.  After his hearing, 
he submitted additional evidence, accompanied by a waiver of 
RO initial consideration of the additional evidence.  See 
Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304 
(2006).  He and his daughter testified that he rarely if ever 
sought treatment for the claimed conditions, and that earlier 
private records are not available.  He has not identified the 
existence of any potentially relevant evidence which is not 
of record.  Thus, the Board also concludes that VA's duty to 
assist has been satisfied.

There is no allegation from the claimant that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of his claim.  Throughout the appeal, he has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  Therefore, he is 
not prejudiced by the Board considering the merits of the 
claims in this decision.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Cervical Spine Disability

The veteran contends that he was blown by a blast from a 6-
inch gun down a hatch and a flight of stairs in 1944 while 
serving aboard the USS Memphis, resulting in a neck injury 
which has continued to worsen to this day.  He states that 
this was not formally documented but was reported during a 
time of war and the possibility of attack.  He said his neck 
is now arthritic, and he experiences pain and limited motion 
when he turns his head.  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, including degenerative joint disease, if 
the disability was manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1110, 
1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Generally, to establish service 
connection, there must be (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In view of the veteran's contentions, as a threshold matter, 
it must be determined whether the claimed injuries occurred 
while the veteran was engaged in combat with the enemy, as 
this would provide a relaxed standard of proof, with respect 
to the question of service incurrence.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d); see Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996); Huston v. Principi, 18 Vet. App. 395, 
402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

"Engaged in combat" means that the veteran participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  The issue 
of whether any particular set of circumstances constitutes 
engagement in combat with the enemy must be resolved on a 
case-by-case basis based on the facts of each case, with the 
benefit of the doubt rule for application if the evidence is 
in equipoise.  VAOPGCPREC 12-99; see 38 U.S.C.A. § 1154(b) 
(West 2002); Gaines v. West, 11 Vet. App. 353, 359 (1998).

Service department records do not show that the veteran was 
awarded any medals or other decorations that denote combat 
participation.  The file contains a history of the USS 
Memphis, published by the Department of the Navy, which does 
not show that the ship, a light cruiser, engaged in combat.  
According to the report, the Memphis was in the South 
Atlantic at the time the United States entered World War II.  
During the war, she supported airfield construction, guarded 
interned French forces in the West Indies, searched for 
German blockade runners, and took part in several diplomatic 
missions.  In addition, she served as regional flagship in 
the Mediterranean during the last months of the war.  All of 
these are supportive functions, and not, alone, indicative of 
combat engagement.  The veteran contends that his injury 
occurred when the ship had picked up a submarine on radar, 
and a 6-inch gun had been fired from his ship.  He does not 
specifically contend that an actual fight or encounter with a 
military foe or instrumentality ensued.  In view of all of 
these factors, the preponderance of the evidence is against a 
finding that the veteran engaged in combat, and the 
provisions of 38 U.S.C.A. § 1154(b) are not for application.  

Under the law applicable to this case, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.
At his hearing before the undersigned in March 2007, the 
veteran testified that, during 1944, he had been onboard a 
cruiser which had picked up a submarine on radar.  A 6-inch 
gun had been fired, just as the veteran was emerging from a 
hatch at the top of a flight of about 20 stairs.  He stated 
that the blast from the gun knocked him backward and he fell 
down the stairs, injuring his neck.  He did not seek 
treatment at the time, but as time went on, the injury became 
increasingly disabling.  

In support of his claim, the veteran submitted an April 2005 
written statement from his brother, who wrote that the 
veteran suffered a neck injury while serving aboard ship, 
when a six-inch gun fired causing him to be blown down a 
hatchway.  He said the veteran had told him he had continued 
his duties in spite of the injury, as there were other things 
he had to do during a time of war.  Now, arthritis was a 
major factor in his neck, and he had difficulty turning his 
head to the side and frequently had spasms.  However, as the 
veteran's brother admits, he did not actually witness the in-
service events, having been himself in the Marine Corps 
during World War II.  

Moreover, although laypersons, such as the veteran and his 
brother, are competent to describe an injury, medical 
evidence is required to establish a link between a current 
disability and symptoms that began in service and continued 
to the present.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997); 38 C.F.R. § 3.303(b).  

Medical evidence in the veteran's favor includes a VA 
examination conducted in September 2005.  According to this 
examination report, the veteran stated that in 1942, he had 
been shot at while running, causing him to fall down a 
staircase approximately 20 feet.  He hit his head and neck.  
He did not seek treatment at the time, but, subsequently, he 
developed increasing pain on turning the head.  X-rays of the 
cervical spine in September 2005 disclosed multilevel 
degenerative spondylosis of the cervical spine with mild 
osseous neuroforaminal narrowing at C5-6 bilaterally.  It was 
the examiner's opinion that, if the injury had occurred-the 
examiner noted that she could find no documentation in the 
records but that there may have been missing records-it was 
as likely as not that he had degenerative arthritis resulting 
from the fall.  
T. H., M.D., wrote in March 2006, that he had examined the 
veteran and that the veteran clearly had restrictive range of 
motion to his neck.  X-rays show asymmetric degenerative 
changes consistent with a history of neck injury as relayed 
by the veteran regarding military service and the reported 
injury.  

Concerning these opinions, the Board is not required to 
accept an opinion based on inaccurate medical history.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Both of 
these opinions are flawed in this respect, with the VA 
examiner reporting a scenario differing from that provided by 
the veteran at his hearing and elsewhere in connection with 
his claim, and Dr. H. failing to set forth the history upon 
which his opinion was based.  Nevertheless, the VA examiner's 
opinion, to the extent that it is based on a history of an 
injury sustained in a fall down a flight of stairs, is 
competent evidence on the veteran's behalf.

However, competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  In this case, service medical records 
are devoid of any mention of cervical spine injury, 
complaints, or abnormal findings while the veteran was on 
active duty.  There is no contemporaneous mention, lay or 
medical, of a cervical spine disorder until the January 2005 
claim, 58 years after the veteran's discharge from active 
service.  All evidence in the veteran's favor is based on his 
recollections of events that reportedly took place in 1944, 
over 60 years prior to the first documented mention of such 
event.  During this lengthy intervening period, the veteran 
was in the reserves for nearly 30 years, from 1946 to 1976, 
and none of the service medical records compiled during that 
time, including more than 15 physical examination reports, 
contained any mention of any problems with his cervical 
spine, a history of a cervical spine injury in the past, or 
any positive findings pertaining to the cervical spine.  

Similarly, in claims for VA compensation received in 
September 1948 and August 2003, the veteran did not mention a 
neck disability.  VA treatment records dated from 1999 to 
2005 likewise failed to disclose any pertinent complaints or 
abnormal findings.  Indeed, on a comprehensive VA wellness 
examination in August 2000, the veteran did not report any 
neck problems, and range of motion of the cervical spine 
"appeared to be adequate."  Subsequent annual examinations 
through September 2004 also failed to elicit any complaints 
or abnormal findings pertaining to the neck.

In evaluating the veteran's claim, evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the veteran's health and 
medical treatment during and after military service, as 
probative evidence.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  The absence of any contemporaneous mention, in 
the medical records or otherwise, of a cervical spine 
condition between 1946 and 2005 when the appellant filed his 
claim for service connection constitutes negative evidence 
which weighs against the claim that he sustained a cervical 
spine injury in service, which persisted after service to the 
current time.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

Further, the "absence" of evidence or "negative" evidence 
of a cervical spine disability during this period is 
supported by affirmative evidence which tends to show that no 
disability was present during that time.  Such affirmative 
evidence includes the September 1946 separation examination 
report on which it was noted that the veteran's neck and 
spine were normal.  Likewise, his neck and spine were 
reported to be normal on the more than 15 periodic 
examinations that took place during the veteran's subsequent 
30 years of service in the Reserves.  The finding of 
"normal" on clinical evaluations is medical evidence 
indicating that no cervical spine disorder was present.  
Thus, this is affirmative evidence against the claim.  

At his hearing, it was indicated that the veteran did not 
report his cervical spine disability on any of his service 
medical records because he was too busy, did not trust the 
doctors, and did not want any disability to be reflected in 
his service medical records when he was still in the 
reserves.  However, the Board is not persuaded that these 
concerns adequately explain the absence of any mention of the 
condition, anywhere, prior to his claim.  For instance, none 
of these factors prevented the veteran from filing a claim 
for VA compensation for other claimed disabilities in 1948 
and in 2003.  The lack of any pertinent history in the VA 
treatment records, especially on the comprehensive annual 
examinations conducted from 2000 to 2004, weighs 
significantly against his assertion of continued, progressive 
disability since service.  The lack of any contemporaneous 
evidence of continuing neck pain or symptoms in the 
intervening 58 years between the period of active duty and 
the filing of the claim for service connection in 2004 is 
itself evidence which tends to show that no injury to the 
cervical spine was sustained in service or that disability 
resulted.  

Thus, the preponderance of the evidence establishes that the 
veteran did not sustain a cervical spine injury, with 
continuing disability, in service.  The 2005 VA examination 
and the 2006 letter from Dr. H. were both based on an 
inaccurate factual premise, and, as such, they lack probative 
value.  See Kowalski, supra.  A cervical spine disability is 
not otherwise shown to be related to service.  Considering 
all of these factors, the Board finds that the preponderance 
of the evidence is against the claim for service connection 
for a cervical spine disability.  As a result, the benefit-
of-the-doubt does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Left Heel Disability

The veteran contends that in July 1974, while aboard the USS 
Kansas City, while the crew was bringing a launch aboard the 
ship, a pulley broke loose, resulting in a fracture of his 
left heel.  The heel was set and healed satisfactorily, but 
for the past several years, arthritis has set in at the 
injury site causing much pain.  

This injury, as reported by the veteran, occurred during a 
period of ACDUTRA.  Service connection may be granted for 
disability due to a disease or injury that is incurred in or 
aggravated by active duty for training.  38 U.S.C.A. §§ 
101(24), 1110; 38 C.F.R. § 3.303.  The term "active service" 
includes active duty, any period of active duty for training 
during which the individual concerned was disabled from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24).  
Therefore, presumptive provisions in the law, which require 
active service, in general, do not apply to ACDUTRA or 
INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  

At his hearing before the undersigned in March 2007, the 
veteran testified that he had injured his left foot during a 
period of training duty in 1974.  He stated that while 
bringing a launch onboard the ship, a pulley broke loose, and 
he was hit in the heel.  He found out later that the heel was 
crushed.  The heel was X-rayed in sick bay, and a fracture 
was disclosed.  He did not recall what type of cast was 
provided, but his daughter recollected that it was not a 
rigid cast, but more like a bandage, and that he had to see 
his private doctor and have it redone after he returned from 
training duty.  He stated that now the heel is sore and he 
favors the heel.  The veteran's brother also wrote, in his 
April 2005 letter, that the veteran broke the heel of his 
left foot in service.  He said that now arthritis was a major 
factor in his heel.  

However, there is no mention in the service medical records 
of a left heel injury.  Instead, on July 13, 1974, it was 
noted that the veteran had been examined on that date and 
found physically qualified for release from two weeks of 
ACDUTRA.  The Board finds that this is not consistent with 
the presence of an acute fracture at that time.  In addition, 
on an annual examination in December 1974, the veteran 
responded "no" to a question of whether he had now, or had 
ever had, "foot trouble."  No abnormal findings were 
reported, providing further evidence against the claim.  
There are no later medical records associated with his 
Reserve service, and he was released to the Retired Reserves 
in January 1976.  

VA treatment records dated from November 1999 to April 2005 
show that in February 2000, the veteran was seen in the 
podiatry clinic as a new patient, for treatment of a wart or 
lesion between toes.  On examination, he had a hallux valgus 
deformity of the right foot, in addition to a callus forming 
on the second toe.  No other problem areas were noted.

The first mention of a left heel disability was on the VA 
wellness examination in August 2000, when the veteran 
reported a history of a fractured left heel.  He did not 
state when the fracture had occurred, and musculoskeletal 
examination did not disclose any significant musculoskeletal 
complaints except bunions.  

In August 2001, it was noted that the veteran reported left 
heel pain with a previous history of a crush injury.  X-rays 
were obtained, and the clinical history reported on the X-ray 
report was left heel pain, history of "previous crush injury 
3 years."  In an addendum the following day, it was noted 
that the X-ray findings were completely within normal limits.  
The subtalar joint was normal, and there was no evidence of 
any spurring, osteoarthritis, or other problems.  In a July 
2002 wellness examination report, it was noted that 
musculoskeletal system was positive for a history of bunions 
and left heel pain, but the veteran denied having any 
problems at that time.  

Dr. H. wrote, in March 2007, that he had examined the veteran 
that day and that he had clinical osteoarthritis.  However, 
the attached X-ray report showed mild degenerative changes in 
the first metatarsal phalangeal joint space, and no other 
abnormalities; thus, no left heel disability was shown on 
this report.  

The only medical evidence in the veteran's favor is the 
September 2005 VA examination report, in which the examiner 
concluded that the veteran had arthritis of the left foot and 
that an injury in service, when he had been run over by a 4-
wheel drive vehicle, resulted in a fracture of the heel and 
other trauma to the foot and as likely as not contributed to 
the development of arthritis.  However, although X-rays of 
the foot demonstrated degenerative disease in the metatarsal 
phalangeal joints with metatarsus varus and valgus, hallux 
valgus deformities bilaterally, and small bunions, X-rays of 
the calcaneus demonstrated no acute fractures, and the 
subtalar joint was maintained, and no specific heel 
abnormality was identified.  

Moreover, this opinion was clearly based on an inaccurate 
factual premise.  See Kowalski, supra.  According to the 
examination report, the veteran stated that he was making a 
beach landing from a ship, and the landing vehicle ran over 
his left foot.  He said this occurred in 1952.  He sustained 
a heel fracture and said he was on a hospital ship for six 
weeks with the fracture.  However, the veteran himself, at 
his hearing, disputed the history of the left heel disability 
as reported on the examination report, even suggesting that 
perhaps it pertained to some other veteran.  In particular, 
he denied that the injury had occurred in 1952 or that he was 
hospitalized for six weeks.  He has not stated that his foot 
was run over, and, in any event, the issue currently before 
the Board is concerned with an injury to the heel.  Thus, as 
a nexus opinion, this opinion essentially has no probative 
value.  

As medical evidence of current disability, the veteran 
reported at the examination that he had persistent discomfort 
in his heel with pain at night and on prolonged walking.  
There was some tenderness on palpation of the calcaneal area.  
He tended to walk with an antalgic gait with pain palpable on 
deep pressure over the left heel area.  However, X-rays 
showed arthritis in the forefoot, not the heel.  Thus, there 
is no X-ray evidence of fracture residuals or other bony 
abnormality of the veteran's left heel.  The only positive 
findings have been some tenderness to palpation shown in 
August 2001 and September 2005.  Pain alone, without a 
related diagnosed medical condition, does not constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  An August 
2001 X-ray report suggests that the veteran had sustained a 
crush injury to the left foot three years earlier.  However, 
in the absence of a current disability, it is not necessary 
to attempt to verify such injury.  

For the reasons discussed above, the evidence as a whole 
establishes that the veteran did not fracture his left heel 
while on ACDUTRA, and that he does not currently have 
residuals of a left heel fracture.  As a result, the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C. § 5107(b); see Ortiz, supra; Gilbert, 
supra.  





	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for residuals of an injury to the cervical 
spine, including degenerative joint disease, is denied.

Service connection for residuals of an injury to the left 
heel, including degenerative joint disease, is denied.



____________________________________________
KATHLEEN GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


